Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the AFCP request filed 3/30/2022. The response is proper and considered. Previous rejections of the claims under 35 USC 103 are withdrawn as necessitated by the amendments to the claims. 
Claims 1-6, 8, 10, and 17 are pending. Claims 10 and 17 are cancelled below by examiner’s amendment. Claims 1-6 and 8 are allowed. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Harry Shubin on 5/3/2022.

The application has been amended as follows: 

Claim 3, line 3 replace a medium with the medium. 
Claim 4, lines 1-2, delete the separation c) is carried out in a separator that and replace with the high pressure cold separator. 
Cancel claim 10.
Cancel claim 17.


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach a process consisting of a) hydrocracking the feed, at a temperature of more than 200C, a pressure of more than 1 MPa, a space velocity in the range 0.1 to 20 h-1 and a volume ratio, in litre of hydrogen/litre of feed, in the range 80 to 5000, obtaining a hydrocracked effluent, b) separating the effluent obtained from hydrocracking in a) carried out in a hot separation zone comprising a high pressure hot separator, said pressure being more than 0.5 MPa and less than the pressure employed in hydrocracking in a), and the temperature being in the range 200C to 450C, and optionally a medium pressure hot separator at a pressure below 4.5 MPa and at a temperature in the range 200C to 450C, obtaining a gaseous effluent from the head of the high pressure hot separator and a heavy effluent from the bottom of the high pressure hot separator, c) sending the gaseous effluent obtained from b) at the head of the high pressure hot separator directly to a cold separation zone comprising a high pressure cold separator at a temperature in the range 0 to 200C, and at a pressure of more than 0.5 MPa and less than the pressure employed in b), and obtaining a gaseous effluent from the head of the high pressure cold separator and a heavy effluent from the bottom of the high pressure cold separator, d) separating the heavy effluent obtained from b), carried out in a separation column that is a stripper or a reboiler column, obtaining a gaseous effluent from the head of said column and a residue from the bottom of the column, and at least a portion of said residue, concentrated in HPNA, is eliminated by purge, e) fractionating the heavy effluent obtained from c) and of the gaseous effluent obtained in d) in a fractionation section, and obtaining at least one naphtha fraction, at least one gas oil fraction, and a residue and recycling said residue, in part or in its entirety, to hydrocracking in a).
The closest art of record, Hunter (US 2020/0172818), teaches a process comprising hydrocracking a hydrocarbon feed, separating the effluent in a series of separation steps including hot and cold separation stages, stripping the liquid from the hot separation zone in a stripping column to produce a vapor and a liquid comprising HPNA compound, purging a portion of the stripped liquid, and sending the vapor from the stripping column and the liquid from the cold separation zone to fractionation section and recycling at least a portion of the bottoms and fractionation, as shown in Figure 2 below. However, Hunter teaches additional steps in its two stage cracking process wherein the separation of each effluents are integrated thus the feed to the hot and cold separation stages includes an additional feed stream than claimed, a second liquid stream is withdrawn from the hot separation section and is provided to the fractionation section with the liquid from the cold separation section, and the liquid from the first stripper is stripped in a second and overhead passed to the fractionation section. Thus, for at least these additional steps of the integrated process of Hunter, Hunter fails to teach a process consisting of only the steps of claim 1. Even assuming the hot and cold separation steps (not depicted or explained) of simplified embodiments (e.g. Figure 1 or 0129) anticipates claim 1, the two stage reaction scheme includes feeding a portion of the first effluent into the fractionation column with the stripped vapor from the second stage. Therefore, even if the hot and cold separation steps are not integrated as taught in detailed embodiments, the process of Hunter does not consist of the steps of claim 1, at least step e, for this reason.

    PNG
    media_image1.png
    2640
    2278
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771